Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-11, 13-18, and 20 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a display driving method for a display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display driving method for a display panel, wherein the display panel comprises pixel units, and each of pixel units comprises a pixel circuit, the pixel circuit comprising: 
a light emitting element configured to emit light based on a driving current, 
a drive transistor configured to supply a driving current to the light emitting element, 
and 
a first control device configured to control a conduction state of a path between the drive transistor and the light emitting element in response to a light emitting signal, 
the display driving method comprising: 
providing the pixel circuit with the light emitting signal, to enable the light emitting element in the pixel circuit to emit light, wherein 
each of the pixel units has an update cycle comprising a light emitting period, and 
during the light emitting period, the light emitting signal comprises a plurality of pulse signals, each of the plurality of pulse signals has a pulse-off duration and a pulse-on duration, and a variation trend of pulse-off durations of the plurality of pulse signals is consistent with a variation trend of light emitting brightness of the light emitting element, 
wherein the variation trend of the light emitting brightness of the light emitting element is determined by: 
acquiring a to-be-displayed grayscale value of the light emitting element; 
determining whether the to-be-displayed grayscale value is greater than a preset threshold; 
if the to-be-displayed grayscale value is greater than the preset threshold, determining that the light emitting brightness of the light emitting element gradually decreases during the update cycle; and
if the to-be-displayed grayscale value is less than or equal to the preset threshold, determining that the light emitting brightness of the light emitting element gradually increases during the update cycle.”.
Referring to independent claims 13 and 20, the claims are allowed for same reason as set forth in independent claim 1.
Referring to claims 2-11 and 14-18 are allowable based upon dependent on independent claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                                /NELSON M ROSARIO/Examiner, Art Unit 2624                                                            Primary Examiner, Art Unit 2624